{¶ 41} I respectfully dissent from the majority opinion of affirmation only as to the issuance of an order requiring Appellant to obtain insurance.
 {¶ 42} By acceptance of the magistrate's factual finding that Appellant was uninsurable and then subsequently ordering insurance, the Court has issued two conflicting irreconcilable decisions.
 {¶ 43} As stated by majority in Paragraph 35, "However, as argued by counsel for appellee, no actual evidence of uninsurability or premium costs has been provided, "is actually the basis of my concern in that no evidence was provided to the trial court to issue the order as to insurance when he had found Appellant to be uninsurable. Evidence is required, not arguments of counsel.
 {¶ 44} I do not disagree with the conclusions of the majority in any other respect but would remand for an evidentiary hearing as to insurability at the present time and the cost thereof, if obtainable.